Name: 2001/261/EC: Commission Decision of 22 March 2001 setting the dates for Spain for the deduction of expenditure excluded from the Community financing of monthly advances (notified under document number C(2001) 747)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  Europe;  accounting; NA
 Date Published: 2001-04-03

 Avis juridique important|32001D02612001/261/EC: Commission Decision of 22 March 2001 setting the dates for Spain for the deduction of expenditure excluded from the Community financing of monthly advances (notified under document number C(2001) 747) Official Journal L 093 , 03/04/2001 P. 0057 - 0057Commission Decisionof 22 March 2001setting the dates for Spain for the deduction of expenditure excluded from the Community financing of monthly advances(notified under document number C(2001) 747)(Only the Spanish text is authentic)(2001/261/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2),Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3),Having regard to Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(4), as last amended by Regulation (EC) No 2245/1999(5), and in particular the second sentence of Article 8(3) thereof,After consulting the Committee of the European Agricultural Guidance and Guarantee Fund,Whereas:(1) Article 5(2)(c) of Regulation (EEC) No 729/70 and Article 7(4) of Regulation (EC) No 1258/1999 stipulate that the Commission is to exclude expenditure from Community financing where it finds that it has not been incurred in accordance with the Community rules.(2) The amount charged to Spain pursuant to Commission Decision 2001/137/EC(6) is considerable compared to the monthly expenditure and should therefore be booked in two equal amounts as part of the expenditure of two consecutive months,HAS ADOPTED THIS DECISION:Article 1In the case of Spain, the amount excluded from Community financing pursuant to Decision 2001/137/EC shall be booked in two equal amounts as part of the advances on the expenditure for the second and third month respectively following the date of notification of that Decision.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 22 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 158, 8.7.1995, p. 6.(5) OJ L 273, 23.10.1999, p. 5.(6) OJ L 50, 21.2.2001, p. 9.